 

Exhibit 10.2




amendment to agreement of sale




This Amendment is maid this 13th day September 2016 to the agreement  made the
11th day of September 2016, by and between Ameri Metro, Inc. hereinafter
referred to as “option holder” Party to the first part

 Jewel’s Real –Estate 10-86 Master LLLP of Red Lion, Pennsylvania 17356,
hereinafter referred to as “The seller.” Party of the second part, Seller




This amendment is Paragraph 5 relating to closing date of September 14th 2016
changing is to October 14th 2016.

All other terms and condition of the agreement will remain in full force and
effect.




Ameri Metro, Inc. hereinafter referred to as Party to the first part




/s/Debra Mathias, CEO

____________________________________________




Port De Claudius, Inc. /TB/TA port Trajan in Pennsylvania hereinafter referred
to as “The Buyer.”  

/s/B. Craig Smith

____________________________________________














AGREEMENT OF SALE AND OR ASSIGNMENT OF ASSETS IN PHASE ONE




This Agreement is made the 11th day of September 2016, by and between Ameri
Metro, Inc. hereinafter referred to as “option holder” Party to the first part

 Jewel’s Real –Estate 10-86 Master LLLP of Red Lion, Pennsylvania 17356,
hereinafter referred to as “The seller.” Party of the second part, Seller

Global Infrastructure Finance & Development Authority, Inc division of Hi Speed
Rail Facilities Provider Inc. of P.O. BOX.124 Red Lion Pennsylvania hereinafter
referred to as Financier. Party to the third part

 Port De Claudius, Inc. /TB /TA Port Trajan in Pennsylvania hereinafter referred
to as “The Buyer.”  Party to the fourth part.

HSRF Statutory Trust as Trustee, a Wyoming trust company (the “Trustee”), Party
to the fifth part

All five parties hereinafter be collectively referred to as the “cartel”

                                                      Background and Recitals

WHEREAS, the “cartel”, have entered into various letters of intent, memorandum
of understandings and agreement(s) with each other and those letters of intent,
memorandum of understandings and agreement(s) Master Trust Indentures and
Trustee Agreement have been on record with SEC and are now by reference are
incorporated into this Background and Recitals copy of which is attached and
marked Exhibit “A”. The cartel desires to consolidate all agreements into this
agreement, to sell and or assign certain assets, hereinafter described, now held
by Party to the first part, and Party of the second part,

WHEREAS, Port De Claudius, Inc. /TB/TA Port Trajan in Pennsylvania hereinafter
referred to as “The Buyer.”  Desires to purchase and/or take assignment of the
said assets in phase one; and

WHEREAS, for the purpose of this agreement Party to the first part, and Party of
the second part, Desires to sell and/or the assignment of the said assets in
phase one to Party to the fourth part.

WHEREAS, the assignment of the said assets in phase one hereto as  is described
in Exhibit “B” for reference purposes only; and


WHEREAS, said sale and/or the assignment of the said assets in phase one to
Party of the fourth part is expressly and exclusively to facilitate the priority
financial interest of Party to the first part

1.

NOW THEREFORE, in consideration of the following covenants, duties,
representations and obligations to be kept and performed by each party, and with
the intention to be bound legally, the parties agree as follows: THIS AGREEMENT
SUPERSEDES ALL PRIOR AGREEMENTS, CONTRACTS, UNDERSTANDINGS AND NEGOTIATIONS
BETWEEN THE PARTIES, AND ANY PRIOR DISCUSSIONS, and REPRESENTATIONS AND
NEGOTIATIONS ARE MERGED HEREIN.   

2.

Party to the first part, and Party of the second part, shall sell and assign to
Port De Claudius, Inc. /TB/TA Port Trajan in Pennsylvania hereinafter referred
to as “The Buyer.”  All rights, title and interest may have in and to any
contractual agreements including but not limited to said Agreement (Exhibit “A”)
so that Party to the first part is divested completely of the same for the phase
one.

3.

All contractual agreements, written, oral or implied, between cartel and any
related or affiliated companies are rendered null and void upon the completion
of the transaction contemplated by this Agreement for phase one .

4.

Port De Claudius, Inc. /TB /TA Port Trajan referred to as “The Buyer.” Party to
the fifth part. “cartel” per the attached Summary of Closing Statement EXHIBIT
“B”

5.

Settlement on the sale and assignment provided for herein shall occur in York,
Pennsylvania, at a time and location mutually agreeable to the parties, on or
before September 14, 2016, with time being of the essence.  At settlement, to
Party to the first part in the form of a bank cashier’s check or in other form
reasonably acceptable to Seller form bond proceeds to Jewel’s Real –Estate 10-86
Master LLLP Party of the second part, This Agreement has been prepared by
representative for the buyer, and the Seller acknowledges having been counseled
by an attorney of its choice or that buyer’s waived the right to such counsel.
 No reliance is made upon buyer’s attorney by Seller.

6.

This Agreement shall be construed and interpreted in accordance with the laws of
the Commonwealth of Pennsylvania; and venue for any litigation arising therefrom
shall be in York County, Pennsylvania.

7.   This Agreement shall not be recorded, disclosed to any person not a party
hereto, or modified except by a writing signed by all parties and supported by
additional consideration.  It shall not be incorporated by reference in any
other document.

8.

This Agreement shall not be modified, amended, supplemented or otherwise changed
except by a writing executed by the parties.  In the event that such an
amendment is necessary to clarify some provision hereof, Seller shall not
attempt to raise issues or request changes that would change Seller’s
obligations hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first above written.

Ameri Metro, Inc. hereinafter referred to as Party to the first part


/s/James L. Becker




Jewel’s Real –Estate 10-86 Master LLLP Party of the second part, Seller




/s/Shahnawaz C. Mathias (Jewel)




Global Infrastructure Finance & Development Authority, Inc division of Hi Speed
Rail facilities provider Inc.




/s/James Kingsborough




 Port De Claudius, Inc. /TB/TA port Trajan in Pennsylvania hereinafter referred
to as “The Buyer.”  

/s/B. Craig Smith

HSRF Statutory Trust as Trustee, a Wyoming trust company (the “Trustee”),

/s/Robert Holmes



















EXHIBIT A

Material Asset of Acquisition













See Exhibit 99.1 PDF Version ex991exhibita














 













EXHIBIT B

Summary of Closing Statement













See Exhibit 99.2 PDF Version ex992exhibitb






